Title: From George Washington to George Clinton, 26 November 1782
From: Washington, George
To: Clinton, George


                  
                     Dear Sir,
                     Newburgh 26th Novr 1782.
                  
                  Colo. Varrick delivered me your Excellency’s favor of the 22d.  I thank you for the trouble you have taken to obtain information on the points we conversed at our last meeting.  I have done the same—and still keep the matter full in view.
                  That the Enemy are about to make a detachment from New York does not admit of a doubt—but to what extent, or when it will take place is more uncertain.  Four Regiments (British) will, I believe, certainly go.  I am sincerely & Affectely Yr Excellys Most Obedt Servt
                  
                     Go: Washington
                  
               